Title: From George Washington to Edmund Randolph, 21 December 1786
From: Washington, George
To: Randolph, Edmund



Sir,
[21 December 1786]

I had not the honor of receiving your Excellency’s favor of the 6th, with its enclosures, till last night.
Sensible as I am of the honor conferred on me by the General Assembly, in appointing me one of the Deputies to a Convention proposed to be held in the City of Philadelphia in May next, for the purpose of revising the Fœderal Constitution; and desirous

as I am on all occasions, of testifying a ready obedience to the calls of my Country—yet, Sir, there exists at this moment, circumstances, which I am persuaded will render my acceptance of this fresh mark of confidence incompatible with other measures which I had previously adopted; and from which, seeing little prospect of disengaging myself, it would be disengenuous not to express a wish that some other character, on whom greater reliance can be had, may be substituted in my place; the probability of my non-attendance being too great to continue my appointment.
As no mind can be more deeply impressed than mine is with the awful situation of our Affairs—resulting in a great measure from the want of efficient powers in the fœderal head, and due respect to its Ordinances—so, consequently, those who do engage in the important business of removing these defects, will carry with them every good wish of mine, which the best dispositions towards the attainment, can bestow. I have the honr to be with very grt respect—Your Excellys Most Obedt Hble Servt

Go: Washington

